—Order, Supreme Court, New York County (Maresca, J.), entered on March 8, 1982, unanimously affirmed. Respondent shall recover of appellant $75 costs and disbursements of this appeal. Judgment of said court, entered on March 25, 1982, unanimously modified, without costs and without disbursements, to dismiss the complaint without prejudice. Since the plaintiff was improperly served, the dismissal should have been without prejudice. No opinion. Concur — Sandler, J. P., Carro, Fein, Kassal and Alexander, JJ.